Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Objections
	The applicant’s response / amendment filed on 8/22/2022 appropriately corrected the claim objections to claims 10 and 43, by cancelling claim 10 and amending claim 43. The previous objections have been withdrawn.

Previous Specification Objections
	The applicant’s response / amendment filed on 8/22/2022 appropriately corrected the objections to the specification by amending the title and the abstract. The previous objections have been withdrawn.

Previous Claim Rejections - 35 USC § 112(d)
The applicant’s response / amendment filed on 8/22/2022 appropriately corrected the rejection under 35 USC § 112(d) of claim 3. The previous rejections under 35 USC § 112(d) have been withdrawn.  

Response to Applicant’s Amendments / Arguments Regarding 35 U.S.C. § 103
Response to Applicant’s Amendments / Arguments
	 The applicant’s remarks, on pages 10-12 of the response / amendment, which is included below single spaced, and with the examiner’s comments double spaced, and the examiner’s emphasis of the applicant’s arguments in bold, is included below. The applicant argues the features which allegedly distinguish over the previously cited references cited in the 35 U.S.C. § 103 rejections.

V.   Rejections Under 35 USC § 103 
Claims 1-8, 10, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0240761 Yui (hereinafter referred to as "Yui") in view of US 2016/0283313 to Robertson et al. (hereinafter referred to as Robertson). 
Amended Claim 1 defines a computer system comprising a processor in communication with a memory structure; 
the processor retrieving and executing executable code stored in the memory structure thereby to process data stored in and retrieved from the memory structure; the memory structure including at least an area designated as an executable application code storage area and a separate area broadly designated as a data storage area; the executable application code storage area switchable by  a memory state switch structure between at least a first state and a second state; whereby in the first state the memory in the executable application code storage area is read enabled and write enabled; whereby in the second state the memory in the executable application code storage area is read enabled and write disabled where the executable code being executed by means of an operating system kernel application that will only run said application if the said application was retrieved from memory that is read enabled; where the executable code being executed by means of an operating system kernel application will only run said application if the said application was retrieved from memory that has been verified that it has not been modified or tampered with using a hash algorithm. 
Support for these amendments can be found in paragraph 95 and paragraph 77 of the US publication with reference to Item 51 shown in Figure 2.
[page 10]

It is respectfully submitted that neither Yui nor Robertson or the combination thereof teaches the above system.

	The examiner agrees with the applicant’s assertion that Yui and Robertson do not teach all of the above emphasized features, and thus, a newly cited reference has been added to the rejection, as further discussed below.

Specifically, amended claim now requires: 
A - where the executable code being executed by means of an operating system kernel application that will only run said application if the said application was retrieved from memory that is read enabled; 
B - where the executable code being executed by means of an operating system kernel application will only run said application if the said application was retrieved from memory that has been verified that it has not been modified or tampered with using a hash algorithm. 
As compared with the claims the subject of the examination report the examiner acknowledges that YUI fails to teach feature A: "whereby the kernel application that loads executable code into memory will not load executable code from an application code storage area unless the application code storage area is in a read only write disabled state". The Examiner however contends that Robertson teaches this feature, and that it would have been obvious to combine the teachings of Yui with Robertson... so as to prevent loading of files while they are being updated / changed, and then to allow for the writing of files after the updates / changes have been made. 
It is respectfully submitted that, in addition to the first above feature which the examiner acknowledges is not taught by YUI is now added the additional feature B, namely: where the executable code being executed by means of an operating system kernel application will only run said application if the said application was retrieved from memory that has been verified that it has not been modified or tampered with using a hash algorithm. 
It is submitted that neither YUI nor Robertson teaches feature B. It is respectfully submitted that this checking as to non-modification goes beyond merely retrieving from a write disabled memory as previously claimed.
[page 11]


Now proposed is an active step of checking that there has been no modification which would include covering for the situation where, despite the memory being write disabled, nonetheless an amendment is imposed on the memory-for example by a nefarious actor bypassing the write disabled functionality. Thus, the feature of verifying that the memory has not been modified or tampered with using a hash algorithm, is new and non-obvious. 
Accordingly, the subject matter of amended claim 1 is not anticipated or rendered obvious by the teachings of Yui and Robertson.	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of Robertson, and further in view of US 2015/0205949 to Iskin et al. (hereinafter referred to as Iskin). 
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of Robertson, and further in view of US 2007/0226493 to O'Brien et al. (hereinafter O'Brien). 
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of Robertson, and further in view of 2004/0255141 to Hodder et al. (hereinafter Hodder). 
Yui and Robertson have been discussed above with regards to Claim 1. It is further submitted that neither one of the other cited references disclose the features of amended Claim 1. Therefore, it is respectfully submitted that the subject matter of the claims dependent therefrom which further distinguish the invention over the cited art is new and non-obvious. 
Accordingly, the dependent claims are not anticipated or rendered obvious by the cited art, for at least the same reasons as set forth above with respect to claim 1 
Accordingly, it is respectfully submitted that that the subject matter of the claims is patentable as required under 35 USC § 103.
[page 12]

The examiner agrees with the applicant’s assertion that Yui and Robertson do not teach all of the above emphasized features. Specifically, Yui and Robertson fail to teach feature B, and thus, a newly cited reference has been added to the rejection, as further discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0240761 Yui (hereinafter referred to as “Yui”) in view of US 2016/0283313 to Robertson et al. (hereinafter referred to as Robertson), and further in view of US 2017/0244729 to Fahrny et al. (hereinafter Fahrny).
Regarding claim 1, Yui teaches features of,
A computer system comprising 
	a processor (Yui, fig. 2, control unit (CPU)) in communication with a memory structure; (Yui, fig. 2, control unit (ROM, RAM), also hard disk 23.)
the processor retrieving and executing executable code stored in the memory structure thereby to process data stored in and retrieved from the memory structure; 
Yui teaches an executable program and data being stored on a computer system. Yui in [0002-3] states, “[0002] In a computer system, hitherto, a file of program or data is stored in a hard disk drive or other storage device, and the file is read or written and used in various information processes. [0003] At the present, along with the wide spread of the Internet, most computer systems of corporate or personal use are connected to the network, and data is transmitted and received mutually.”
the memory structure including at least an area designated as an executable application code storage area and a separate area broadly designated as a data storage area; 
The description of Yui’s fig. 5 in [0065-76] teaches how a write control prohibits writes based on the file being an executable file or a non-executable file.  The write control makes determinations regarding whether to prohibit a write based on the naming of the file or the type of folder. Yui in [0071-72] teaches that “prohibited folders” are folders that prohibit writing because (executable file or other protected files) in these prohibited folders have effects on the stability of the computer system. The areas of memory that store .exe, .com, .cmd, .bat, or .dll (See [0067]) and/or the areas of memory that include programs with an attribute flag designating executable files (see [0068]) correspond to the “executable application code storage area” of the claim. The other areas of the memory in Yui correspond to “a separate area broadly designated as a data storage area” of the claim.
Yui treats these two areas (executable files and data) very differently. Data files treatment may be illustrated in Yui fig. 5 when in the normal prohibit mode of step p1 (Yes), step p2 determines that a file is non-executable (data), the process goes to p4, where it is determined if the non-executable file is being written into a prohibited folder that is reserved for non-writeable files. If the non-executable file in p4 is determined not to be in a prohibited folder, then the method proceeds to p5 and the file is written / created normally. However, if the non-executable file is determined to be written to a prohibited folder in p4, then the method proceeds to p3 and the file is not written / created, as described in [0075]. Yui’s treatment of executable files is further described below.
the executable application code storage area switchable by a memory state switch structure between at least a first state and a second state; 
Yui, fig. 2, key switch 25, see also Yui, fig 1(a) for physical key switch. Yui in [0012] states, “The changeover input unit is composed of electronic switch by physical means such as key or pushbutton, or software switch for changing over on the software.” The Examiner interprets the first and second state as corresponding to the setting of the key switch 25 which allows or prevents writes to certain folders based on files being executable files or non-executable files.  This is also depicted in p1 of fig. 5 in Yui, and further taught in [0066] of Yui, which describes step p1 of fig. 5 in relation to the key switch 25 of fig. 1(a).
whereby in the first state the memory in the executable application code storage area is read enabled and write enabled; 
whereby in the second state the memory in the executable application code storage area is read enabled and write disabled … 
Fig. 5 of Yui is directed to a write control process as taught in [0065], however, this write control process does not disable the reading process. Thus, the Examiner asserts that in both states in Yui fig. 5 (write enabled or write disabled) that read is enabled. As stated above, writing is dependent upon the position of the key switch 25 in fig. 1b of Yui, which corresponds to the prohibition mechanism of p1 (Yes or No) in fig. 5 of Yui. 
Yui in [0076] states, “By this operation, if write rejection is set by the key switch 25, creation of executable file or creation into prohibited folder can be eliminated. When set in write permission, it is allowed to create as usual.” (emphasis added) See step p1 and p5 of fig. 5 of Yui, which depicts the executable file being created due to the switch 25 being set to allow writing / creation of the executable file in the folders. See also steps p1 (Yes / prohibited) to p2, to p3 of fig. 5 of Yui which shows an executable file being determined at p2, and then the executable file is not created (i.e., written) at p3.  In contrast, when p1 (No / not prohibited), p5 creates (writes) the executable file.
…
Yui fails to teach,
where the executable code being executed by means of an 
However, Robertson teaches this feature, because Robertson in [0032] teaches a memory control unit (MCU) 530 that enables write access while disabling read / execution access to a program region 520b (“application code storage area”), to prevent loading of files while they are being updated / changed. Robertson in [0032] also teaches disabling of write access while enabling read / execution access to the program region 520b during normal operation, where program may not be modified / updated. 
Robertson at [0032] states, “[t]he MCU 530 can further be arranged to enable write access to the program region 520b and to disable at least one of read access and execute access to the program region 520b … Conversely, the MCU 530 can be arranged to disable write access to the program region 520b and to enable at least one of read access and execute access to the program region” (emphasis added)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yui with Robertson. One of ordinary skill in the art would have been motivated to perform such an addition to provide for Robertson’s capability to prevent loading of files while they are being updated / changed, and then to allow for the writing of files after the updates / changes have been made.
Yui and Robertson fail to teach,
However, Fahrny teaches,
… an operating system kernel application
Fahrny teaches “kernel modules of the operating system 406.” ( Fahrny, [0063]) 
where the executable code being executed by means of an operating system kernel application will only run said application if the said application was retrieved from memory that has been verified that it has not been modified or tampered with using a hash algorithm.
Fahrny teaches an intrusion detection system that uses a hash function to validate a program to determine if the program has been tampered with. (“the said application was retrieved from memory that has been verified that it has not been modified or tampered with using a hash algorithm”) (Fahrny, [0023]) 
Fahrny teaches “The intrusion detection agent 402 may instruct the runtime validation engine 404 to validate application processes, process trusted entities, and kernel modules (“the executable code being executed by means of an operating system kernel application”) in response to determining that such elements are about to perform an operation on one or more of the computing device's hardware interfaces or operating system 406. (“will only run said application if”) The runtime validation engine 404 may retrieve an authentication code, one that may be stored locally on the computing device, to compare against a message digest or hash value generated upon running a cryptographic hash function (“that has been verified that it has not been modified or tampered with using a hash algorithm”) on the application process, process trusted entity, or kernel module. The authentication code may be an encrypted hash value generated upon running the cryptographic hash function on a known to be trusted version of the application process, process trusted entity, or kernel module (“executable code being executed by means of an operating system kernel application”). Upon successful verification, the runtime validation engine 404 may transmit a message to the intrusion detection agent 402 that the application process, process trusted entity, or kernel module it was verifying is valid.” (Fahrny, middle [0063]) (emphasis added)
Fahrny teaches that the intrusion detection agent 402 determines if a process is given different levels / types of access, and periodically validates processes. (“will only run said application if”) (Fahrny, middle of [0064]) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yui, which teaches an executable programming area that is write protected only when a switch in enabled, which is only when new programs are loaded, in order to prevent malicious programs from writing to the executable programming area,  with Fahrny, which teaches verifying if a program has been altered, tampered with, or modified by comparing a hash of the program with a stored hash value the ensures that the program is the original program,. One of ordinary skill in the art would have been motivated to perform such an addition to provide the additional capability of performing a comparison (i.e., hash values) that makes sure that the program has not been maliciously altered or tampered with. 


Regarding claim 2, Yui, Robertson, and Fahrny teach,
The computer system of claim 1 wherein executable application code is not permitted to be stored in the data storage area.
	Yui teaches the areas of memory that store .exe, .com, .cmd, .bat, or .dll (See [0067]) and/or the areas of memory that include programs with an attribute flag designating executable files (see [0068]) correspond to the “executable application code storage area” of the claim. The other areas of memory are broadly interpreted as corresponding to “a separate area broadly designated as a data storage area.” 
	Robertson also teaches the program region 520b of fig. 5 that stores program / executable data (storage for “executable application code”) and general purpose region 520c. In fig. 1 and [0015] of Robertson, in the second to last sentence, it is stated that the program region 120b can provide program code accessible to the processing unit 112.  

Regarding claim 3, Yui, Robertson, and Fahrny teach,
The computer system of claim 1 wherein executable application code is not permitted to be executed from the data storage area by the kernel application loader.  
	Yui teaches the areas of memory that store .exe, .com, .cmd, .bat, or .dll (See [0067]) and/or the areas of memory that include programs with an attribute flag designating executable files (see [0068]) correspond to the “executable application code storage area” of the claim. The other areas of memory are broadly interpreted as corresponding to “a separate area broadly designated as a data storage area.” 
Yui at [0068] states, “In the case of the OS 32 setting up an attribute flag for permitting to execute the file, it may be judged to be executable when the attribute flag is set up.” (emphasis added) Thus, Yui teaches areas that are deemed to include a file with the appropriate attribute flag are executable, however, areas that do not include these attribute files, which correspond to data areas, are not permitted to be executed (“not permitted to be executed from the data storage area”). (emphasis added)    

Regarding claim 4, Yui, Robertson, and Fahrny teach,
The computer system of claim 1 wherein the executable application code storage area and the separate data storage area are located within the same memory structure.
	Yui in the Abstract teaches that the write control process is directed to writing a file into the storage device 37 of the computer system 1.  Thus, data files and executable files are both written to the same memory structure, which is storage device 37. 
Robertson also teaches the program region 520b of fig. 5 that stores program / executable data (storage for “executable application code”) and general purpose region 520c (“separate data storage area”). In fig. 1 and [0015] of Robertson, in the second to last sentence, it is stated that the program region 120b can provide program code accessible to the processing unit 112.  

Regarding claim 5, Yui, Robertson, and Fahrny teach,
The computer system of claim 1, wherein the processor is a single processor.
	Yui in the Abstract teaches that the computer system 1 includes a control unit 11 (“single processor”).

Regarding claim 6, Yui, Robertson, and Fahrny teach,
The computer system of claim 1, wherein the processor comprises at least a first processor and a second processor.
Robertson teaches multiple processors in fig. 5, including a CPU 512 (“first processor”) and a memory control unit (MCU) (“second processor”). 
Robertson in [0014] also teaches, “FIG. 1 schematically illustrates an example of an SoC 110. The SoC 110 may include various features for supporting updates to program code, e.g., over the air updates. For instance, the SoC 110 may include a read while write (RWW) flash and multicore (not shown). This may permit one central processing unit (CPU) on the SoC 110 to be updating a non-volatile memory (NVM) image while another CPU can continue to support an application, thus minimizing intrusion. …” (emphasis added)

Regarding claim 7, Yui, Robertson, and Fahrny teach,
The computer system of claim 1, comprising multiple processors; each processor adapted to execute code adapted for predefined, separate tasks.
Robertson teaches multiple processors in fig. 5, including a CPU 512, a memory control unit (MCU), and a fault collection unit 524, which are described in [0030-33] of Robertson as having different functionality, and thus, they each perform different tasks. 

Regarding claim 8, Yui, Robertson, and Fahrny teach,
The computer system of claim 1, wherein the processor performs the function of the memory state switch structure.
	Yui describes in [0066] the physical key switch 25 that performs the “write reject” of step p1 in fig. 5, which is discussed above. 
However, [0106] of Yui also teaches a software switch.  Yui [0106] states, “Instead of the key switch 25, write permission or rejection may be changed over by software switch. In this case, as shown in perspective view in FIG. 11, a setting screen is shown in the display 21.”

Regarding claim 51, Yui, Robertson, and Fahrny teach,
The computer system of claim 1 wherein the system uses a remote mode switch control.  
Yui and Robertson teach the claimed invention except for making the switch a remote switch (i.e., making the switch separable). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made a remote switch, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of Robertson, in view of Fahrny, and further in view of US 2015/0205949 to Iskin et al. (hereinafter referred to as Iskin).
Yui, Robertson, and Fahrny teach,
The computer system of claim 1, 
Yui, Robertson, and Fahrny fail to teach,
wherein the executable application code is stored in a predetermined directory structure and the processor sets the read write status of the predetermined directory structure to read and write status during loading of the executable application code and then sets the read write status of the predetermined directory structure to read only status in order to permit execution of the executable application code by the one or more processors.
	However, Iskin teaches these features,
	Iskin in fig. 2 depicts a method of access control entry (ACE), where applications (“executable application code”) are installed (i.e., by an administrator) as taught in [0066-67] of Iskin. However, once installed, the applications become read only and are not write enabled. Iskin in [0072] summarizes the teachings of fig. 2 and [0066-71] of Iskin by describing how applications are installed in a folder with read and write permissions, but then the applications may only be read.
	Iskin in [0072] states, “As a result of the foregoing method of flowchart 200, an ACE is stored in association with each of the application components included in the application package. The ACE may specify one or more levels of permission required to perform one or more actions with respect to at least one of the application components. For example, the ACE may specify that a certain level of permission is required to read, write or delete objects in the folder in which the application package is stored. In accordance with this example, any process that does not have the requisite level of permission cannot read, write or delete objects in the application package folder. As another example, the ACE may specify that a certain level of permission is required to write objects in the application package folder. However, any process that does not have the necessary level of permission can still read or delete objects from the folder. Such an implementation may be desired for backward compatibility reasons. For example, such an implementation may be desired if there are unprotected processes that should still have read access to the application package folder (e.g., file backup programs) or delete access to the application package folder (e.g., uninstall or anti-malware programs).” (emphasis added) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yui and Robertson with Iskin. One of ordinary skill in the art would have been motivated to perform such an addition to provide for the capability to install applications, where installation requires writing, in particular folders, which is common in application installation. Then, after installation, Iskin teaches the common capability of having permissions on the application that are set (for the user) to read only and write disable  

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of Robertson, in view of Fahrny, and further in view of US 2007/0226493 to O’Brien et al. (hereinafter O’Brien).
Yui, Robertson, and Fahrny teach,
The computer system of claim 51
Yui, Robertson, and Fahrny fail to teach,
 where the remote mode switch control utilizes a hash of the executable application code to verify any modification or tampering with the application storage space.  
However, O’Brien teaches this feature,
O’Brien in the last two sentences of [0041] states, “Additionally, the cryptographic processor 302 can be programmed to ensure that information loaded into the MLS file system has been provided by a trusted source and that the integrity of the information has been checked. For example, this can be accomplished using checksum/hashing technology.” (emphasis added) Moreover, O’Brien is directed to “.. file system with trusted loading and protection of program execution memory” because this is part of the title of O’Brien’s invention.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yui and Robertson with O’Brien. One of ordinary skill in the art would have been motivated to perform such an addition to provide for the common ability to check the integrity of data stored in a computer by using a hash function / checksum of the program. The art of protecting memory by limiting access, as taught by Yui and Robertson, is closely associated with the functionality of checking the integrity of data before it is loaded or executed in a program. All of the references are directed to insuring the stability of data in systems that are subject to hackers, exploits, and other malicious actors / programs.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Yui, in view of Robertson, in view of Fahrny, and further in view of 2004/0255141 to Hodder et al. (hereinafter Hodder).
Yui, Robertson, and Fahrny teach,
The computer system of claim 1 
Robertson in [0032], which is discussed above in detail in the rejection of claim 1, teaches switching between read only and write enabled.  However, Robertson does not teach using a firmware to perform the switching, which is recited below.
Yui, Robertson, and Fahrny fail to teach,
wherein the system uses firmware and related boot startup code that is not part of the storage system to switch between enabling the application storage space for read only or write enabled.
	However, Hodder teaches this feature,
Hodder teaches financial software that is protected by preventing overwriting or tampering with memory cells, which contain sensitive files (programs that modify financial data and the financial data itself. Specifically, Hodder in the last sentence of [0046] teaches the use of the firmware BIOS (i.e., boot program) that provides read / write memory access to an application.
	The last sentence of Hodder [0046] states, “… The firmware BIOS of the EPROM program memory 52 provides read/write memory access to the application executing on host device 14 and allows the printer interface 40 to be configured.”
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yui and Robertson with Hodder.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the ability to control modification using a read only memory (ROM), such as firmware that is related to a BIOS (used in boot startup), in order to increase the stability of the system by making it extremely difficult to change the mechanism (i.e., firmware) that enables writes / changes to the application programs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./


/HENRY TSANG/Primary Examiner, Art Unit 2495